DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the amendment, filed 11/3/21, with respect to 35 U.S.C. 102 rejections have been fully considered and are persuasive.  The 35 U.S.C. 102 rejections of claims 1-16 has been withdrawn. 

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to claims 1-16, the prior art does not disclose an imaging element or imaging device with the combination of limitations specified in the claimed invention, specifically the limitations of:
wherein each of a first waveguide and a second waveguide of the plurality of waveguides for the first set of the plurality of pixels and a second waveguide of the plurality of waveguides for the second set of the plurality of pixels is the same and a first waveguide of the plurality of waveguides for the second set of the plurality of pixels is different than each of the first waveguide and the second waveguide for the first set of the plurality of pixels and the second waveguide for the second set of the plurality of pixels, and wherein the second waveguide for the second set of the plurality of pixels is located .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs